DETAILED ACTION 
Response to Arguments
The amendments filed 1/31/2022 have been entered and made of record. 

The Applicant's amendments and arguments filed 1/31/2022 have been considered but are not persuasive:
Re Claim 1: first of all, the term of “label-free”, in this Application {such as defined in [0003]-[0005], and [0009]-[0010] of the original Specification}, means “without {physically modifying the sampling targets, tissues/cells with a molecular material, such a fluorescent stains} a process, such as dyeing, staining, or labeling”,
Applicant asserts that the cited references, such as Cotte, do not teach such measure a 3-D refractive index image a “label-free” cell,
However, the Examiner disagrees, because
As Cotte discloses -- system configured to receive refractive index data representing at least a spatial distribution of measured values of refractive index (RI) or values correlated to refractive index of said microscopic object.--, in abstract, and such as measuring of “3D RI matrix point” in Fig. 1, Cotte’s “digital label” is -- digital characterization of a microscopic object based on measured refractive index data representing at least a spatial distribution of measured values of refractive index (RI) or values correlated to refractive index of said microscopic object. … The label may represent any one or more attributes of the feature, such as the type of feature, the relationship of the feature to other features or objects, the state or condition of the feature, the geometry or size of the feature, or any other factors that affect the physical attributes of the feature.--, in [0020]-[0024], which is a digital description of  characterization of a microscopic object, and is totally different from this Application’s physical molecular labels, or dyes, or stains. 
In fact, Cotte’s “measured values of refractive index (RI) or values correlated to refractive index of said microscopic object”, wherein “the said microscopic object” as the target sample of cell/tissue, do not need any labeling or staining, just as the same as in this Application. Therefore, Applicant makes a mis-interpretation of the measurement of the refractive index of said microscopic object, and RI imaging microscopic objects {see Cotte: -- three-dimensional (3D) refractive index (RI) distributions of biological samples can be achieved without markers and without damaging the specimen….. The sample beam is then rotated by a small angle and the process is repeated, with one hologram recorded for each beam position. Using the aforementioned microscope, the parameter measured by holographic tomography is neither absorption nor fluorescence intensity of an exogenous molecule--, in [0006]-[0007]}, the same technology, and advantages of technology in the cited references, as well as used in this application.

Applicant also states that cited references input a measured value of the 3-D refractive index image to a deep learning algorithm and to output a 3-D fluorescence molecule staining cell image of the cell,
However, the Examiner disagrees, because:
Cotte as modified by Park teaches input a measured value of the 3-D refractive index image to a deep learning algorithm and to output a 3-D fluorescence molecule staining cell image of the cell (see Cotte: e.g., Fig. 1, and, --to receive refractive index data representing at least a spatial distribution of measured values of refractive index (RI) or values correlated to refractive index of said microscopic object.--, in abstract; and, --the physical refractive index of the sample is obtained in a three dimensional (3D) distribution with a resolution better than the diffraction limit given by the microscope objective.  The output is the refractive index distribution within the biological specimen, for instance a cell.--, in [0005]-[0009] --a fluorescence image is captured with Fyn-GFP protein, specific to cell membrane, and merged with the RI holographic tomographic slice.  [0104] FIG. 40From the merging between the RI data and the Fluorescence data, the Digital stain is calibrated.  [0105] FIG. 41 After the calibration process, the Digital Stain is specific to the same organelle as the Chemical stain and can be applied to the whole 3D and 4D dataset. [0106] FIGS. 42 to 47 show various examples of images processed by the microscopic object characterization system according to embodiments of this invention to highlight certain advantages of the digital stain calibration using fluorescence microscopy…A calibrated Digital Stain from a 2D fluorescence image can be applied to a 3D dataset to yield a three-dimensional stained image..--, in [0103]-[0110]; and, --The network computing system may further comprise data analysis software 10 for analysis of the data describing features of microscopic objects and for receiving user inputs and applying learning techniques to improve the characterization of the features of microscopic objects.  The network computing system may further comprise data mining software to obtain and analyze data available in the network relevant to the characterization of features, such as organelles of a cell.--, in [0125]-[0127], [0131], [0139]-[0144], [0199]-[0200], and, --The features datasets characterizing various features of microscopic object may be calibrated through biologically relevant events such as results of biological procedures (e.g. cell survival) or fully automated machine learning processes for instance based on Deep learning, critical parameter analysis, or non-rigid error analysis.--, in [0272]-[0281]).

	Therefore, amended claims 1-10 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below. 










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cotte (US 20190251330 A1), in view of Park (US 20170357084 A1).
Re Claim 1, Cotte discloses an apparatus for generating a three-dimensional (3-D) molecular image based on a label-free method using a 3-D refractive index image and deep learning (see Cotte: e.g., --to receive refractive index data representing at least a spatial distribution of measured values of refractive index (RI) or values correlated to refractive index of said microscopic object.--, in abstract, and, --Deconvolution methods may improve general image quality by deblurring, enhancing optical sectioning capability, or improving resolution.  Such benefits have made deconvolution a common post-processing method for biological applications such as deconvolution of fluorescence microscopy images.--, and, --the physical refractive index of the sample is obtained in a three dimensional (3D) distribution with a resolution better than the diffraction limit given by the microscope objective.  The output is the refractive index distribution within the biological specimen, for instance a cell.--, in [0005]-[0009], and, --a fluorescence image is captured with Fyn-GFP protein, specific to cell membrane, and merged with the RI holographic tomographic slice.  [0104] FIG. 40From the merging between the RI data and the Fluorescence data, the Digital stain is calibrated.  [0105] FIG. 41 After the calibration process, the Digital Stain is specific to the same organelle as the Chemical stain and can be applied to the whole 3D and 4D dataset. [0106] FIGS. 42 to 47 show various examples of images processed by the microscopic object characterization system according to embodiments of this invention to highlight certain advantages of the digital stain calibration using fluorescence microscopy…A calibrated Digital Stain from a 2D fluorescence image can be applied to a 3D dataset to yield a three-dimensional stained image..--, in [0103]-[0110]; and, --The network computing system may further comprise data analysis software 10 for analysis of the data describing features of microscopic objects and for receiving user inputs and applying learning techniques to improve the characterization of the features of microscopic objects.  The network computing system may further comprise data mining software to obtain and analyze data available in the network relevant to the characterization of features, such as organelles of a cell.--, in [0125]-[0127], [0131], [0139]-[0144], [0199]-[0200], and, --The features datasets characterizing various features of microscopic object may be calibrated through biologically relevant events such as results of biological procedures (e.g. cell survival) or fully automated machine learning processes for instance based on Deep learning, critical parameter analysis, or non-rigid error analysis.--, in [0272]-[0281]), the apparatus comprising: 
a 3-D refractive index cell image measurement unit configured to measure a 3-D refractive index image of a label-free cell to be monitored (see Cotte: e.g., --to receive refractive index data representing at least a spatial distribution of measured values of refractive index (RI) or values correlated to refractive index of said microscopic object.--, in abstract, and, --Deconvolution methods may improve general image quality by deblurring, enhancing optical sectioning capability, or improving resolution.  Such benefits have made deconvolution a common post-processing method for biological applications such as deconvolution of fluorescence microscopy images.--, and, --the physical refractive index of the sample is obtained in a three dimensional (3D) distribution with a resolution better than the diffraction limit given by the microscope objective.  The output is the refractive index distribution within the biological specimen, for instance a cell.--, in [0005]-[0009]),
although Cotte teaches “merging between the RI data and the Fluorescence data, the Digital stain is calibrated……A calibrated Digital Stain from a 2D fluorescence image can be applied to a 3D dataset to yield a three-dimensional stained image..--, in [0103]-[0110]”, Cotte however does not explicitly disclose above “yield a three-dimensional stained image” is a 3-D fluorescence molecule staining cell image of the cell,
Park teaches {obtaining} a 3-D fluorescence molecule staining cell image of the cell  {through reconstruction, which is associated with Cotte’s teaching of “2D fluorescence image can be applied to a 3D dataset to yield a three-dimensional stained image” (see Park: e.g., -- obtaining a 3D high resolution fluorescence image by reconstructing a 2D fluorescence image of a high resolution from the plurality of fluorescence images by using an algorithm.--, in [0026], [0029]-[0031], and [0035]),
Cotte and Park are combinable as they are in the same field of endeavor:  obtaining a 3D refractive index image and the corresponding 3D fluorescence image. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cotte’s apparatus using Park’s teachings by including {obtaining} a 3-D fluorescence molecule staining cell image of the cell to Cotte’s “yield a three-dimensional stained image” in order to provide inner structure of a cell (see Park: e.g. in [0003], [0026], [0029]-[0031], and [0035]),
Cotte as  modified by Park further disclose a 3-D refractive index and fluorescence molecule staining image conversion unit configured to input a measured value of the 3-D refractive index image to a deep learning algorithm and to output a 3-D fluorescence molecule staining cell image of the cell (see Cotte: e.g., --to receive refractive index data representing at least a spatial distribution of measured values of refractive index (RI) or values correlated to refractive index of said microscopic object.--, in abstract; and, --the physical refractive index of the sample is obtained in a three dimensional (3D) distribution with a resolution better than the diffraction limit given by the microscope objective.  The output is the refractive index distribution within the biological specimen, for instance a cell.--, in [0005]-[0009] --a fluorescence image is captured with Fyn-GFP protein, specific to cell membrane, and merged with the RI holographic tomographic slice.  [0104] FIG. 40From the merging between the RI data and the Fluorescence data, the Digital stain is calibrated.  [0105] FIG. 41 After the calibration process, the Digital Stain is specific to the same organelle as the Chemical stain and can be applied to the whole 3D and 4D dataset. [0106] FIGS. 42 to 47 show various examples of images processed by the microscopic object characterization system according to embodiments of this invention to highlight certain advantages of the digital stain calibration using fluorescence microscopy…A calibrated Digital Stain from a 2D fluorescence image can be applied to a 3D dataset to yield a three-dimensional stained image..--, in [0103]-[0110]; and, --The network computing system may further comprise data analysis software 10 for analysis of the data describing features of microscopic objects and for receiving user inputs and applying learning techniques to improve the characterization of the features of microscopic objects.  The network computing system may further comprise data mining software to obtain and analyze data available in the network relevant to the characterization of features, such as organelles of a cell.--, in [0125]-[0127], [0131], [0139]-[0144], [0199]-[0200], and, --The features datasets characterizing various features of microscopic object may be calibrated through biologically relevant events such as results of biological procedures (e.g. cell survival) or fully automated machine learning processes for instance based on Deep learning, critical parameter analysis, or non-rigid error analysis.--, in [0272]-[0281]).

Re Claim 2, Cotte as modified by Park further disclose wherein the 3-D refractive index cell image measurement unit captures the 3-D refractive index image in a form in which the cell to be monitored is placed or painted on a slide (see Cotte: e.g., -- Acquiring 3D physical data (refractive index, gradient) of a microscopic object by means of a digital microscope.  The input format is depicted in FIG. 1 and yields equation 1.  This is starting step S1 in FIG. 6 and is first of all locally stored (S2). Processing of Inputs: [0317] Producing a segmented 3D image of the specimen to generate a feature dataset estimate (COC estimate), where the different Transfer functions and its parameters defined in Digital Stain space Q represent the different values of acquired refractive index and gradient in 3D space.--, in [0316]-[0317], and, --[0383] Characterisation of RI behaviour as a function of time allows monitoring the cellular thickness during the different mitotic phases.  To this aim, one can identify the specific RI range corresponding to cell membrane and nucleic acid and define them as parameters for the object characterization method.  [0384] In the FIG. 31, the mitotic cell from prophase is represented in terms of cell thickness and its associated RI.  The cell gets progressively rounder and thicker during the first mitotic phases, reaching a peak during the transition between the Anaphase and Telophase.  After that, in correspondence with the segregation of the genetic material and the final cytokinesis one witnesses a rapid decrease in cellular thickness to a new minimum level corresponding to the new interphase. [0385] Using the object characterization program according to an embodiment of the invention, one may characterize a typical RI increase during meta- and anaphase and accordingly define a threshold T.sub.RI related to the RI so to predict the occurrence of Mitosis.--, in [0383]-[0386]).

Re Claim 3, Cotte as modified by Park further disclose the 3-D refractive index cell image measurement unit comprises:
a 3-D image patch photographing unit configured to capture a 3-D refractive index image capable of being captured at a time when a monitoring area of the cell is greater than an area capable of being photographed at a time (see Park: e.g., -- The 3D refractive index tomography using various kinds of wavefront shapers is provided to measure the 3D refractive index image of a cell (non-patent document 1). The 3D refractive index tomography makes a light from a coherent light source incident on a cell and measures a hologram of a transmitted light, which is diffracted from the cell, by using an interferometer. [0006] In this case, the 3D refractive index tomography may measure a plurality of 2-dimensional (2D) holograms while an angle, at which a light enters the cell, is changed by using the wavefront shaper and may measure the 3D refractive index distribution of a cell by analyzing the measured hologram information through an algorithm.--, in [0005]-[0006]); and
an image patch combination unit configured to generate a 3-D refractive index slide image by connecting the 3-D refractive index images each captured at a time (see Park: e.g., -- The 3D refractive index tomography using various kinds of wavefront shapers is provided to measure the 3D refractive index image of a cell (non-patent document 1). The 3D refractive index tomography makes a light from a coherent light source incident on a cell and measures a hologram of a transmitted light, which is diffracted from the cell, by using an interferometer. [0006] In this case, the 3D refractive index tomography may measure a plurality of 2-dimensional (2D) holograms while an angle, at which a light enters the cell, is changed by using the wavefront shaper and may measure the 3D refractive index distribution of a cell by analyzing the measured hologram information through an algorithm.--, in [0005]-[0006]; and, -- structural and biochemical changes may also be measured according to a time by measuring the inner structure of a cell for a long time.--, in [0120]; also see Cotte: in [0383]-[0385]).

Re Claim 4, Cotte as modified by Park further disclose the 3-D refractive index and fluorescence molecule staining image conversion unit comprises:
a 3-D patch extraction unit configured to generate a 3-D refractive index image patch of the cell (see Cotte: e.g., -- Acquiring 3D physical data (refractive index, gradient) of a microscopic object by means of a digital microscope.  The input format is depicted in FIG. 1 and yields equation 1.  This is starting step S1 in FIG. 6 and is first of all locally stored (S2). Processing of Inputs: [0317] Producing a segmented 3D image of the specimen to generate a feature dataset estimate (COC estimate), where the different Transfer functions and its parameters defined in Digital Stain space Q represent the different values of acquired refractive index and gradient in 3D space.--, in [0316]-[0317]);
a 3-D refractive index and fluorescence molecule staining patch conversion unit configured to convert the 3-D refractive index image patch into a 3-D molecular image patch based on the deep learning algorithm (see Cotte: e.g., --The features datasets characterizing various features of microscopic object may be calibrated through biologically relevant events such as results of biological procedures (e.g. cell survival) or fully automated machine learning processes for instance based on Deep learning, critical parameter analysis, or non-rigid error analysis.--, in [0272]-[0281]);
a molecule patch combination unit configured to merge the converted 3-D molecular image patches into a single image (see Cotte: e.g., .  [0104] FIG. 40From the merging between the RI data and the Fluorescence data, the Digital stain is calibrated.  [0105] FIG. 41 After the calibration process, the Digital Stain is specific to the same organelle as the Chemical stain and can be applied to the whole 3D and 4D dataset. [0106] FIGS. 42 to 47 show various examples of images processed by the microscopic object characterization system according to embodiments of this invention to highlight certain advantages of the digital stain calibration using fluorescence microscopy…A calibrated Digital Stain from a 2D fluorescence image can be applied to a 3D dataset to yield a three-dimensional stained image..--, in [0103]-[0110]; and, --The network computing system may further comprise data analysis software 10 for analysis of the data describing features of microscopic objects and for receiving user inputs and applying learning techniques to improve the characterization of the features of microscopic objects.  The network computing system may further comprise data mining software to obtain and analyze data available in the network relevant to the characterization of features, such as organelles of a cell.--, in [0125]-[0127], [0131], [0139]-[0144], [0199]-[0200], and, --The features datasets characterizing various features of microscopic object may be calibrated through biologically relevant events such as results of biological procedures (e.g. cell survival) or fully automated machine learning processes for instance based on Deep learning, critical parameter analysis, or non-rigid error analysis.--, in [0272]-[0281]).

Re Claim 5, Cotte as modified by Park further disclose wherein the 3-D patch extraction unit comprises:
an image padding unit configured to perform a padding process in order to prevent a loss of outskirt area values of an image; (see Cotte: e.g., --The supervised optimization through real-time feedback of the D-stain is made through a graphical user interface tool by the user who can thus adjust and refine the segmentation process by shrinking or stretching the digital stain edges to include or exclude voxels based on their 
RI and RI gradient values in real-time from the observation of the segmentation applied onto the RI data.  In an unsupervised approach, this optimization can be automated by optimization algorithms--, in [0458]);
	a cell area extraction unit configured to extract a cell area from an image on which the padding process has been performed (see Cotte: e.g., -- to the acquired RI data to obtain a 3D segmentation specific to the plasma membrane in this example staining as illustrated in FIG. 41.--, in [0458]-[0459]; and, -- spatial segmentation by digital stains of cell organelles and cell types, or for temporal segmentation by digital stains of live cell cycles and cell death, or in yet another example for quantitative cell biology by digital stains for nuclear volume measurements.--, in [0465], and, -- extract meaningful metrics for quantitative biology from the segmented data that may then be used to demonstrate the scientific validation of a hypothesis--, in [0487]);
 a 3-D refractive index patch sampling unit configured to generate the 3-D refractive index image patch of the cell by sampling a patch in the cell area of the padded image (see Cotte: e.g., --to receive refractive index data representing at least a spatial distribution of measured values of refractive index (RI) or values correlated to refractive index of said microscopic object.--, in abstract, also see Park: e.g., -- The 3D refractive index tomography using various kinds of wavefront shapers is provided to measure the 3D refractive index image of a cell (non-patent document 1). The 3D refractive index tomography makes a light from a coherent light source incident on a cell and measures a hologram of a transmitted light, which is diffracted from the cell, by using an interferometer. [0006] In this case, the 3D refractive index tomography may measure a plurality of 2-dimensional (2D) holograms while an angle, at which a light enters the cell, is changed by using the wavefront shaper and may measure the 3D refractive index distribution of a cell by analyzing the measured hologram information through an algorithm.--, in [0005]-[0006]; and, -- structural and biochemical changes may also be measured according to a time by measuring the inner structure of a cell for a long time.--, in [0120]).

Re Claim 7, Cotte as modified by Park further disclose wherein the molecule patch combination unit multiplies and adds a linear or non-linear weight according to a distance from a middle of the patch in order to guarantee a continuity of an image reconstructed for an overlapped area, removes a padding area, and finally generates the 3-D fluorescence molecule staining cell image of the cell for one molecular label (see Cotte: e.g., -- 4.  Now the initial guess of a parameter range (digital stain) F.sub.0 is represented in the panel view (=Digital stain space Q) and superimposed on the 2D visualization panel.  [0323] 5.  The parameter range (digital stain) can be fed back by the following operations to vary f(t) with consequent update of C(t) as given by equation 11 and equation 12: [0324] Change the weight of the colored image on the 2D visualization panel by moving the Overlay slider.  [0325] Change the opacity (Opacity slider or drag up-down with the right click pushed).  [0326] Change the edge softness (Edge softness slider or drag up-down with the right click pushed on a stain edge).  [0327] Move a stain (parameter range) in the panel view (click on the stain and drag it on the desired position in the refractive index--index gradient space).  [0328] Change the shape of the stain (select and edge or a corner and drag it).--, in [0322]-[0328], and, -- If there is overlap between a parameter range for a feature of the object and a parameter range selected for the background, some imaging artifacts may be visible on the 3D visualization: imaging artifacts are pointed by arrows in FIG. 18 where the stain covers the background too and it is spread up and down the plane where the cells are adhering (green line).--, in [0352]).



Claims 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cotte (US 20190251330 A1), in view of Park (US 20170357084 A1), and further in view of Ozcan et al.  (US 20210142170 A1).
Re Claim 6,  Cotte as modified by Park further disclose wherein the 3-D refractive index and fluorescence molecule staining patch conversion unit converts the 3-D refractive index image patch of each cell into the 3-D molecular image patch using neural network trained based on 3-D refractive index information (see Cotte: e.g., -- The features datasets characterizing various features of microscopic object may be calibrated through biologically relevant events such as results of biological procedures (e.g. cell survival) or fully automated machine learning processes for instance based on Deep learning, critical parameter analysis, or non-rigid error analysis. [0277] The cross comparison (also known as "ground truth") with other technologies [0278] Chemical analysis [0279] Parallel/sequential staining [0280] High-imaging technologies (eg SEM) refers to the accuracy of the training set's classification for supervised learning techniques.  This is used in statistical models to prove or disprove research hypotheses and may also be used in the present invention to improve object characterization.  Ground truthing refers to the process of gathering the proper objective (provable) data for this test by above mentioned methods. [0281] Bayesian spam filtering is a common example of supervised learning.  In this system, the algorithm is manually taught the differences between spam and non-spam.  This depends on the ground truth of the messages used to train the algorithm--inaccuracies in the ground truth will correlate to inaccuracies in the resulting spam/non-spam verdicts.--, in [0276]-[0281]);
Cotte as modified by Park however do not explicitly disclose above network of deep learning and training is a convolutional neural network (CNN),
Ozcan teaches a convolutional neural network (CNN) trained based on 3-D refractive index information (see Ozcan: e.g., -- For the electronic neural networks that were considered in this analysis, in terms of complexity and the number of trainable parameters, a single fully-connected (FC) digital layer and a custom designed 4-layer convolutional neural network (CNN) (referred to it as 2C2F-1 due to the use of 2 convolutional layers with a single feature and subsequent 2 FC layers) represent the lower end of the spectrum (see Tables 1, 2); on the other hand, LeNet, ResNet-50 and another 4-layer CNN (referred to as 2C2F-64 pointing to the use of 2 convolutional layers, subsequent 2 FC layers and 64 high-level features at its second convolutional layer) represent some of the well-established and proven deep neural networks with more advanced architectures and considerably higher number of trainable parameters (see Table 2).--, in [0204], and, -- Discussion of Unique Imaging Functionalities using D.sup.2NNs. The D.sup.2NN framework will help imaging at the macro and micro/nano scale by enabling all-optical implementation of some unique imaging tasks. One possibility for enhancing imaging systems could be to utilize D.sup.2NN 10 designs to be integrated with sample holders or substrates used in microscopic imaging to enhance certain bands of spatial frequencies and create new contrast mechanisms in the acquired images. In other words, as the sample on a substrate (e.g., cells or tissue samples, etc.) diffracts light, a D.sup.2NN 10 can be used to project magnified images of the cells/objects onto a CMOS/CCD imaging senor or chip with certain spatial features highlighted or enhanced, depending on the training of the diffractive network.--, in [0171], and, -- 3D model reconstruction of a D.sup.2NN layer for 3D-printing. Poisson surface reconstruction is applied to generate the 3D model of each D.sup.2NN layer for 3D printing. The phase mask is first converted to a height map with the knowledge of the material refractive index, and the enclosed point cloud is formed by adding the substrate points. The 3D model is then generated by calculating the surface normal and performing the Poisson reconstruction. The final step is the 3D-printing of the D.sup.2NN model.--, in [0064], [0101] [0142], [0167]);
Cotte (as modified by Park) and Ozcan are combinable as they are in the same field of endeavor:  obtaining a surface reconstruction/3D model of optical image based on structure features obtained from microscopies. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cotte (as modified by Park)’s apparatus using Ozcan’s teachings by including a convolutional neural network (CNN) trained based on 3-D refractive index information to Cotte (as modified by Park)’s network in order to reconstruct images of the cells/objects to project magnified images of the cells/objects onto a CMOS/CCD imaging senor or chip with certain spatial features highlighted or enhanced, depending on the training of the diffractive network (see Ozcan: e.g. in [0064], [0101] [0142], [0167], [0171], and [0204]).

Re Claim 8, Cotte as modified by Park further disclose the 3-D refractive index and fluorescence molecule staining image conversion unit comprises a 3-D refractive index and fluorescence molecule staining image conversion model generation unit configured to measure a preset number of samples or more for each molecular label and to construct a 3-D refractive index and fluorescence molecule staining image conversion model using the deep learning algorithm (see Cotte: e.g., -- [0416] Deep learning, critical parameter analysis--, in [0416], and also see: -- 0358] Object characterization according to the present invention is useful for physical-content based (RI) segmentation which can provide significant information content on the biological specimen, for instance it can provide a signature/finger print of diseases, indicate events beneath the resolution limit like virus infections, and many such events.  From a big data analysis point of view (e.g. deep learning) this gives a decisive advantage since (a) physical data means quantitative data (in 5 dimensions: three spatial, and two RI based) which are therefore inherently prone to be compared (prior knowledge advantage not given very often or extremely hard to achieve) (b) a ground-truth correlation (obtained for instance through reference data, external data, or using other technologies) can be performed to increase reliability of generated object characterization results.--, in [0358]),
 Ozcan further teaches the deep learning algorithm {in model generation} (see Ozcan: e.g., -- An all-optical Diffractive Deep Neural Network (D.sup.2NN) architecture learns to implement various functions or tasks after deep learning-based design of the passive diffractive or reflective substrate layers that work collectively to perform the desired function or task--, in abstract, and, -- The optical deep learning physical architecture or platform has applications in image analysis, feature detection, object classification, camera designs, and other optical components that can learn to perform unique functions or tasks…. deep learning has made major advances in machine learning include medical image analysis, speech recognition, language translation, image classification, among others. Beyond some of these mainstream applications, deep learning methods are also being used for solving inverse imaging problems. --, in [0001]-[0003], [0015], [0103], and, -- These transmission/reflection coefficients of each substrate layer 16 can be trained using deep learning to perform a task function between the input optical signal or input optical image 20 (sometimes referred to herein as the input plane) and the output optical signal or output optical image 22 (sometimes referred to as the output plane) of the network. --, in [0113]). See the similar obviousness and motivation statements addressed above for claim 6 for the combination or including Ozcan’s teaching of CNN and deep learning algorithms in Cotte (as modified by Park)’s network;
Cotte as modified by Park and Ozcan further disclose the 3-D fluorescence molecule staining cell image of the cell is generated by measuring a 3-D refractive index image corresponding to a cell having a specific molecular label through the 3-D refractive index and fluorescence molecule staining image conversion model (see Cotte: e.g., .  [0104] FIG. 40From the merging between the RI data and the Fluorescence data, the Digital stain is calibrated.  [0105] FIG. 41 After the calibration process, the Digital Stain is specific to the same organelle as the Chemical stain and can be applied to the whole 3D and 4D dataset. [0106] FIGS. 42 to 47 show various examples of images processed by the microscopic object characterization system according to embodiments of this invention to highlight certain advantages of the digital stain calibration using fluorescence microscopy…A calibrated Digital Stain from a 2D fluorescence image can be applied to a 3D dataset to yield a three-dimensional stained image..--, in [0103]-[0110]; and, --The network computing system may further comprise data analysis software 10 for analysis of the data describing features of microscopic objects and for receiving user inputs and applying learning techniques to improve the characterization of the features of microscopic objects.  The network computing system may further comprise data mining software to obtain and analyze data available in the network relevant to the characterization of features, such as organelles of a cell.--, in [0125]-[0127], [0131], [0139]-[0144], [0199]-[0200], and, --The features datasets characterizing various features of microscopic object may be calibrated through biologically relevant events such as results of biological procedures (e.g. cell survival) or fully automated machine learning processes for instance based on Deep learning, critical parameter analysis, or non-rigid error analysis.--, in [0272]-[0281]).


Re Claims 9-10, claims 9-10 are the corresponding method claim to claims 1, and 8 respectively.  Claims 9-10 thus are rejected for the similar reasons for claims 1, and 8. See above discussions with regard to claims 1, and 8 respectively. Cotte as modified by Park and Ozcan further disclose method of generating a three-dimensional (3-D) molecular image based on a label-free method using a 3-D refractive index image and deep learning (see Cotte: e.g., --to receive refractive index data representing at least a spatial distribution of measured values of refractive index (RI) or values correlated to refractive index of said microscopic object.--, in abstract, and, --Deconvolution methods may improve general image quality by deblurring, enhancing optical sectioning capability, or improving resolution.  Such benefits have made deconvolution a common post-processing method for biological applications such as deconvolution of fluorescence microscopy images.--, and, --the physical refractive index of the sample is obtained in a three dimensional (3D) distribution with a resolution better than the diffraction limit given by the microscope objective.  The output is the refractive index distribution within the biological specimen, for instance a cell.--, in [0005]-[0009], and, --a fluorescence image is captured with Fyn-GFP protein, specific to cell membrane, and merged with the RI holographic tomographic slice.  [0104] FIG. 40From the merging between the RI data and the Fluorescence data, the Digital stain is calibrated.  [0105] FIG. 41 After the calibration process, the Digital Stain is specific to the same organelle as the Chemical stain and can be applied to the whole 3D and 4D dataset. [0106] FIGS. 42 to 47 show various examples of images processed by the microscopic object characterization system according to embodiments of this invention to highlight certain advantages of the digital stain calibration using fluorescence microscopy…A calibrated Digital Stain from a 2D fluorescence image can be applied to a 3D dataset to yield a three-dimensional stained image..--, in [0103]-[0110]; and, --The network computing system may further comprise data analysis software 10 for analysis of the data describing features of microscopic objects and for receiving user inputs and applying learning techniques to improve the characterization of the features of microscopic objects.  The network computing system may further comprise data mining software to obtain and analyze data available in the network relevant to the characterization of features, such as organelles of a cell.--, in [0125]-[0127], [0131], [0139]-[0144], [0199]-[0200], and, --The features datasets characterizing various features of microscopic object may be calibrated through biologically relevant events such as results of biological procedures (e.g. cell survival) or fully automated machine learning processes for instance based on Deep learning, critical parameter analysis, or non-rigid error analysis.--, in [0272]-[0281]; also see Ozcan: e.g., -- These transmission/reflection coefficients of each substrate layer 16 can be trained using deep learning to perform a task function between the input optical signal or input optical image 20 (sometimes referred to herein as the input plane) and the output optical signal or output optical image 22 (sometimes referred to as the output plane) of the network. --, in [0113]).












Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667